Case: 1:18-cv-07335 Document #: 154 Filed: 02/23/21 Page 1 of 1 PageID #:4056

                     UNITED STATES DISTRICT COURT
           FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                                Eastern Division

John Doe
                                    Plaintiff,
v.                                                      Case No.: 1:18−cv−07335
                                                        Honorable Steven C. Seeger
Loyola University Chicago
                                    Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Tuesday, February 23, 2021:


       MINUTE entry before the Honorable Steven C. Seeger: The Parties' Joint Motion
for Extension of Time to File Responses and Replies to Summary Judgment Motions
(Dckt. No. [148]) is hereby granted. Responses are due on March 17, 2021, and replies are
due by April 7, 2021. Mailed notice. (jjr, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
